

115 S683 IS: Keeping Our Commitment to Disabled Veterans Act of 2017
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 683IN THE SENATE OF THE UNITED STATESMarch 21, 2017Ms. Hirono (for herself, Ms. Collins, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the requirement to provide nursing home care to
			 certain veterans with service-connected disabilities.
	
 1.Short titleThis Act may be cited as the Keeping Our Commitment to Disabled Veterans Act of 2017. 2.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) of title 38, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2018.